DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on July 12, 2022.
Claim 8 has been cancelled, new claims 15-21 have been added. 
Claims 1-7 and 9-21 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William J. Hurles on July 25, 2022.
The application has been amended as follows: 
	
In claim 9, line 1, the number “8” has been changed to --1--;
In claim 10, line 1, the number “8” has been changed to --1--; and 
In claim 12, line 1, the number “8” has been changed to --1--.

The examiner’s amendment was done to correct the dependency of the claims.
Specification
The amended abstract filed on July 12, 2022 has been accepted.  The objection to the abstract as set forth in the office action dated April 14, 2022 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed July 12, 2022, with respect to claims 1-7 and 9-14 have been fully considered and are persuasive.  The rejection of April 14, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a selector drum for a dual clutch transmission, the selector drum having a selector drum body, at least one shifting contour, wherein the at least one shifting contour has a shifting contour switch in a region of a switch gear portion, wherein the switch gear portion is assigned to the middle gear stage, the switch gear portion the middle gear stage is shifted in a first direction of rotation of the selector drum body and is not shifted in a second direction of rotation, in the second direction of rotation of the selector drum body, the high gear stage can remain shifted if a driver assigned to the middle gear stage is in a region of the switch gear portion, such that, proceeding from the high gear stage, the low gear stage can be shifted without shifting the middle gear stage, wherein the at least one shifting contour has an individual shifting contour, in which a first driver and a second driver engage, wherein the first driver is assigned to the high gear stage and wherein the second driver is assigned to the middle gear stage and the remaining structure of claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655